Citation Nr: 1600137	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative disc disease and scoliosis evaluated as 20 percent disabling prior to April 20, 2012 and as 40 percent disabling from April 20, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from January 1991 to January 1997.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

During the current appeal, a June 2014 rating decision assigned a 40 percent rating to the service-connected lumbosacral strain with degenerative disc disease and scoliosis from April 20, 2012.  The grant of a 40 percent rating does not constitute a full grant of the benefits sought.  Therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In the current appeal, the Board finds that further examination of the Veteran's service-connected lumbosacral spine disability is necessary in order to obtain medical evidence as to whether this service-connected disorder causes separate neurologic manifestations and to reconcile conflicting medical findings.

An April 2012 VA examination report shows a diagnosis of lumbar strain with intervertebral disc syndrome with bilateral sciatic nerve involvement.  The examination report also indicates that the Veteran had radicular pain that was moderate and constant.  There was involvement of the L4/L5/S1/S2/S3 nerve roots which was the sciatic nerve.  The VA examiner opined that it was at least as likely as not that the current lumbar strain with invertebral disc syndrome was related to the Veteran's in-service back condition as he continued to have low back pain and as it has now progressed to include bilateral sciatic nerve involvement.  

In June 2012, VA sought another medical opinion to clarify whether the service-connected lumbosacral disability was manifested by separate neurologic manifestations.  In the June 2012 VA medical opinion, the VA examiner concluded that no radiculopathy was found on examination and that MRI and EMG studies were not indicated in view of a completely negative clinical examination.  However, an October 2014 VA primary care treatment record indicates that the assessment was low back pain with radiculopathic symptoms and spasm.  Thus, the Board finds that a neurological examination is necessary to resolve the medical inconsistency.  

In addition, the AOJ should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected lumbosacral spine disability from October 2014.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected lumbosacral spine disability since October 2014.   

2.  Then, schedule the Veteran for a VA examination to evaluate the nature and severity of his lumbosacral strain with degenerative disc disease and scoliosis.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

In particular, the examiner should determine whether the Veteran has a separate neurologic disability as a result of his lumbosacral spine disability.  In so doing the examiner should review the April 2012 VA examination findings (which include a diagnosis of bilateral sciatic nerve involvement), the June 2012 VA examination findings (of no evidence of radiculopathy and of a normal examination), and the findings of radicular symptoms at the October 2014 VA primary care evaluation.   

The examiner is requested to provide a complete rationale for any opinion expressed, based on his/her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Finally, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, or to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

